DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Information Disclosure Statement
Several information disclosure statements (filed 2/24/2022, 3/1/2022, 3/18/2022, 6/9/2022 and 7/1/2022) appear to fully comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  They been placed in the application file, but the information referred to therein (and not located, as noted by a strikethrough of the references) has not been considered.  



Reasons For Allowance
The Office has withdrawn the rejections set forth in the Non-Final Rejection mailed 2/3/2022.  Applicant’s arguments, filed 8/3/2022, have been fully considered and are persuasive.  The claims are allowable in light of Applicant’s amendments and remarks, submitted 8/3/2022.   See, for example, the remarks set forth on pages 8 and 10-11.




After a thorough search, and in light of the prior art of record, claims 1 and 21-30 (renumbered as 1-11) are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document. 

US Patent Application Publications
Geiger 	 				2007/0255741
In current systems, relationships are not made between operational, structural and business metadata. Structural metadata is information that characterizes the physical arrangement, characteristics and/or accessibility of data. Structural metadata may include table names, column names, data types, source information, target information, mapping information, and versioning information. Structural metadata allows developers to build and improve a data source (e.g., a data warehouse). (para 0005).



Haselden 	 				2007/0162444
Systems and methods for connecting pipeline components such as data flow pipeline components. Pipeline components are wrapped in metadata components that include the component as well as abstracted metadata in the form of input and output metadata descriptors. A connector can arbitrate metadata differences between pipeline components based on the metadata descriptors, thereby preventing upstream modifications from invalidating or breaking components downstream. Native or plug-in heuristic and/or related components can provide the functionality necessary to resolve metadata differences. (Abstract).









Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        



August 11, 2022